OPINION OF THE COURT
SCIRICA, Chief Judge.
Appellant Mark Siramur pled guilty to one count of conspiracy to distribute more than 100 kilograms of marijuana in violation of 21 U.S.C. § 846. The District Court sentenced Siramur to 60 months in prison followed by three years of supervised release. Siramur does not challenge his conviction.
Appellant challenges his sentence under United States v. Booker, 543 U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). Having determined that the sentencing issues appellant raises are best determined by the District Court in the first instance, we will vacate the sentence and remand for resentencing in accordance with Booker.